Citation Nr: 0733049	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  02-09 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial compensable evaluation for benign 
nevi of the back and shoulders.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The veteran had active military service from September 1996 
to September 2000.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas, which granted service connection 
for benign nevi of the back and shoulders and assigned a zero 
percent rating for the skin lesions.  The veteran appeals for 
the assignment of an initial compensable rating.  The veteran 
currently resides within the jurisdiction of the Boise, Idaho 
VARO.

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

By a June 2005 action, the Board remanded this case for 
development of the evidence.  In November 2006, the Board 
directed that additional development be undertaken.  This has 
been completed and will be discussed below.

In the November 2006 remand decision, the Board noted that 
due to the veteran's combined service-connected evaluation of 
70 percent, the veteran's claims file reasonably raised a 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU), and referred the 
aforementioned issue to the RO for adjudication.  However, it 
does not appear that the matter has yet been addressed by the 
RO and is, again, referred to the RO for action deemed 
appropriate.


FINDING OF FACT

The veteran's service-connected benign nevi of the back and 
shoulders are not poorly nourished, tender, painful, 
unstable, deep, or productive of any functional limitation 
and they do not affect an area exceeding six square inches; 
the aforementioned skin condition is not manifested by eczema 
with exfoliation, exudation or itching involving an exposed 
surface or extensive area; involvement of at least 5 percent 
of either the veteran's entire body or an exposed area has 
not been manifested, nor has intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs been 
prescribed.


CONCLUSION OF LAW

The criteria for an initial or staged compensable evaluation 
for the veteran's service-connected benign nevi of the back 
and shoulders have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805, 7806, 7819 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805, 7806, 7819 
(2007).     


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2004, July 2005, and March 2006 letters sent to the veteran 
by the RO adequately apprised him of the information and 
evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July 2004, July 2005, and March 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the veteran 
was effectively informed to submit all relevant evidence in 
his possession and received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 
Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  In this 
instance, VCAA notice pertaining to the initial rating 
assigned was not issued prior to the RO's March 2002 grant of 
service connection and assignment of the initial 
noncompensable rating.  However, the Court has held that a 
supplemental statement of the case that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  
Here, July 2006 and June 2007 supplemental statements of the 
case satisfy a readjudication decision as defined by the 
cited legal authority and they postdated the above notice 
letters.  Providing the veteran with adequate notice followed 
by a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the veteran was provided with notice of the 
laws and regulations governing ratings and effective dates in 
the July 2006 supplemental statement of the case but such 
notice was post- decisional.  See Pelegrini, supra.  As to 
this timing deficiency, the Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error. 
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial and that once an error is 
identified by the Veterans Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the earlier holding of the Veterans Court in 
Sanders that an appellant before the Veterans Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claim for a higher (compensable) 
rating for the veteran's benign nevi of the back and 
shoulders, and renders moot any questions as to higher 
evaluations or effective dates.  Such a lack of timely notice 
did not affect or alter the essential fairness of the RO's 
decision.  While the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive VA examinations in February 2002, August 2004, 
January 2005, and April 2006, which were thorough in nature 
and adequate for the purposes of deciding this claim.  The 
Board finds that the medical evidence of record is sufficient 
to resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   
II.  Factual Background

The veteran's service medical records show that he was 
evaluated in July 2000 for moles (nevi) on his back and 
shoulders.  (The Board notes that "nevus" (the singular of 
"nevi") is defined as a circumscribed stable malformation 
of the skin and occasionally of the oral mucus, which is not 
due to external causes and therefore presumed to be of 
hereditary origin.  For definitional purposes only, the 
excess (or deficiency) of tissue may involve epidermal, 
connective tissue, adnexal, nervous, or vascular elements.  
See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (26th ed. 1988) 
at 891.)  

In February 2002, the veteran underwent a VA examination.  
The physical examination showed that the veteran had 
scattered nevi all over his back and shoulders.  He had no 
dysplastic or malignant changes.  The diagnosis was benign 
nevi.  

By a March 2002 rating action, the RO granted service 
connection for benign nevi of the back.  At that time, the RO 
assigned a noncompensable disability rating under Diagnostic 
Code 7819, effective from November 14, 2001, for the 
veteran's service-connected benign nevi of the back.  

In August 2004, the veteran underwent a VA examination, 
conducted by QTC Services.  At that time, the examining 
physician noted that the veteran had been suffering from nevi 
or raised brown, tan, and black lesions.  Over the past 12 
months, the veteran had not received any treatment for the 
skin condition.  Upon physical examination, there were signs 
of skin disease located on the back, abdomen, lateral aspect 
of the chest, neck, arms, face, hands, and feet, bilaterally, 
with hyperpigmentation of less than six square inches and 
abnormal texture of less than six square inches.  There was 
no ulceration, exfoliation, crusting, tissue loss, 
induration, inflexibility, hypopigmentation, or limitation of 
motion.  The skin lesion coverage of the exposed area was two 
percent.  The skin lesion coverage relative to the whole body 
was one percent.  The skin lesions were associated with 
systemic disease.  The examiner noted that the established VA 
diagnosis of "new growths, benign, skin" was changed to 
skin lesions of varying color and asymmetry because some of 
the lesions were raised and had two colors.  

A VA examination was conducted in January 2005.  Upon 
examination, the nevi varied from exophytic nevi of varying 
colors to quite dark pigmented nevi of varying sizes.  Some 
were exophytic and some were flat.  None of them appeared to 
have significant malignant potential at the time of the 
examination.  The clinician estimated that the veteran had a 
total of 30 nevi involving his back, chest, abdomen, and a 
few below his belt line.  Photographs of the veteran's chest, 
abdomen, back, arms and neck regions, were associated with 
the examination report.  The assessment was multiple benign 
nevi.  

In April 2006, the veteran underwent a VA examination.  At 
that time, he stated that he started to notice his moles 
around age 18.  He had not had any excisions or biopsies of 
the moles.  The veteran denied any bleeding or scabbing of 
the lesions.  According to the veteran, occasionally, his 
back itched.  He did not use any creams or ointments.  The 
physical examination showed that the veteran had a nevus on 
his right upper back which measured 5 millimeters (mm) by 3mm 
and was brown, oval, and slightly raised.  On his right mid 
back, he had a 7 mm by 4 mm brown, oval, slightly raised 
lesion.  On his left mid back, he had a 7 mm by 4 mm, flat 
brown macule with a central raised fleshy round popular 
lesion.  On his left upper back, he had a 5 mm by 5 mm brown 
papule with a mild fleshy discoloration.  Scattered across 
his back, the veteran had approximately 15 less than 5 mm, 
very slightly raised brown uniform in color lesions.  He also 
had scattered freckles on his shoulders.  On the front side 
of his body, in his anterior shoulder region, a 5 mm by 5 mm 
brown, round, slightly raised lesion.  The assessment was 
benign nevi.  

The April 2006 VA examiner added that the nevi on the 
veteran's back appeared to be stable and unchanged.  The 
veteran had had several examinations over the last few years 
and had never had any of those lesions biopsied.  In regard 
to nevi on sites other than the veteran's back, the examiner 
opined that they were less likely than not related to any 
kind of in-service event.  According to the examiner, those 
nevi seemed to follow their normal course of appearance which 
was to peak in early adulthood.  There was no reason to think 
that any other disease process was causing the nevi to 
appear.  In regard to any disfigurement, there were no scars 
on the veteran's body greater than five or more inches or 
wider than 1/4 inch.  There was no elevation or depression of 
any scars or adherence to underlying tissue.  The 
hyperpigmentation of those moles did not exceed six square 
inches.  There was no abnormal skin texture to any of those 
moles.  There was no underlying soft tissue missing and there 
was no indurated or inflexible skin on the veteran's body.  

In response to the June 2005 and November 2006 Board remand 
decisions, in which the Board directed the RO to clarify 
whether service connection was in effect for any nevi located 
in areas other than the veteran's back, the RO, in a May 2007 
rating action, granted service connection for moles of the 
veteran's shoulders.  The RO noted that the veteran's initial 
February 2002 VA examination found moles on the back and 
shoulders.  Thus, the RO recharacterized the veteran's 
service-connected benign nevi of the back as benign nevi of 
the back and shoulders.  However, service connection for 
benign nevi, other than on the back and shoulders, was denied 
since that condition neither occurred in nor was caused by 
service.  The RO concluded that there was no evidence of a 
nexus between the veteran's current moles (other than on the 
back and shoulders) and his active service.  Likewise, there 
was no evidence of a nexus between the service-connected 
moles on the veteran's back and shoulders and any other moles 
on the veteran's body.  According to the RO, the veteran was 
service-connected for certain moles which arose during active 
service, not the underlying congenital or hereditary 
processes which were causing the moles to develop.   


III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2007), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, but 
that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with the impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21 (2007).

As the veteran has taken issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  Thus, 
the Board must evaluate the relevant evidence since November 
14, 2001.   

As previously stated, the veteran's service-connected benign 
nevi of the back and shoulders has been assigned a 
noncompensable disability rating under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7819, which is under the 
schedule of ratings for the skin.  In this regard, the Board 
notes that by regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
evaluating the skin.  Compare 38 C.F.R. § 4.118 (2002), with 
38 C.F.R. § 4.118 (2003).  As the veteran's appeal was 
pending at the time the applicable regulations were amended, 
the veteran is entitled to consideration under the old 
criteria, and under the new regulations.  However, as the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  38 U.S.C.A. § 5110(g)(West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue); see also Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997).

The veteran was provided with notice of the change in the 
rating criteria in a January 2005 Supplemental Statement of 
the Case, and was given the opportunity to provide additional 
evidence or argument on the issue on appeal.  The evidence of 
record is negative for a response from the veteran.  
Therefore, in light of the above, the Board finds that there 
is no prejudice to the veteran in the Board's adjudication of 
the claim under both sets of criteria.  See Bernard, 4 Vet. 
App. at 384, 392-94.

In the instant case, the veteran maintains that his current 
rating is not high enough in light of the disability that his 
benign nevi of the back and shoulders cause.  In this regard, 
lay statements are considered to be competent evidence when 
describing symptoms of a disease.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Under the old criteria, ratings under Diagnostic Code 7819 
for new, benign skin growths were rated as analogous to 
scars, disfigurement, etc.  That diagnostic code further 
indicated that, unless otherwise provided, rate Diagnostic 
Codes 7807 through 7819 as for eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  38 C.F.R. § 4.118, Diagnostic 
Code 7819 (2002).

Under the former criteria of Diagnostic Code 7803, scars that 
are superficial, poorly nourished, with repeated ulceration 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  Scars that are superficial, and 
tender and painful on objective demonstration warrant a 10 
percent evaluation under the former criteria of Diagnostic 
Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  
Other scars may be rated on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002).

Under the former criteria for Diagnostic Code 7806 for 
eczema, a noncompensable evaluation is warranted for slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation is warranted 
for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area. A 30 percent evaluation is 
warranted for constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
requires ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).

In the veteran's case, a compensable rating is not warranted 
under the old criteria for the veteran's service-connected 
benign nevi of the back and shoulders.  In this regard, there 
is no medical evidence of record showing that the veteran's 
benign nevi of the back and shoulders have produced 
functional impairment.  In the veteran's August 2004 VA 
examination, the examiner noted that there was no limitation 
of motion.  As such, a compensable rating under the former 
criteria for Diagnostic Code 7805 is not warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (20002). 

The Board also finds that a compensable rating under the 
former criteria for Diagnostic Code 7803 is not warranted as 
the medical evidence of record does not show that the 
veteran's benign nevi of the back and shoulders are poorly 
nourished, with repeated ulceration.  In the veteran's August 
2004 VA examination, the examiner noted that there was no 
ulceration.  Accordingly, a compensable rating under the 
former criteria for Diagnostic Code 7803 is not warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).     

In addition, the Board finds that a compensable rating under 
the former Diagnostic Code 7804 is also not warranted as the 
medical evidence of record does not indicate that the 
veteran's benign nevi of the back and shoulders are tender 
and painful upon objective demonstration.  Therefore, a 
compensable rating under the former criteria of Diagnostic 
Code 7804 is not warranted.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).        

Furthermore, the Board finds that a compensable rating under 
the former criteria for Diagnostic Code 7806 is also not 
warranted as there is no medical evidence of record showing 
that the veteran has eczema with exfoliation, exudation or 
itching involving an exposed surface or extensive area.  In 
this regard, the Board recognizes that in the veteran's April 
2006 VA examination, the veteran stated that occasionally, 
his back itched.  However, the affected area (back, 
shoulders) that is service connected is not an exposed or 
extensive area.  Accordingly, a compensable rating under the 
former Diagnostic Code 7806 is not warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).   

Under the revised rating criteria, Diagnostic Code 7819 
provides that benign skin neoplasms should either be 
evaluated based on disfigurement of the head, face, or neck 
under Diagnostic Code 7800; as scars under Diagnostic Codes 
7801 to 7805; or based on impairment of function.  38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2007).

Effective August 30, 2002, scars, other than head, face, or 
neck scars that are deep or cause limited motion are rated 
under Diagnostic Code 7801.  Where there is evidence of such 
a scar area or areas exceeding 6 square inches (39 sq. cm.), 
a 10 percent evaluation will be assigned.  A 20 percent 
evaluation is warranted where there is evidence of a scar 
area or areas exceeding 12 square inches (77 sq. cm.).  A 30 
percent evaluation is warranted where there is evidence of a 
scar area or areas exceeding 72 square inches (465 sq. cm.).  
A 40 percent evaluation for area or areas exceeding 144 
square inches (929 sq. cm.) is assignable. 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2007).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 (2007).  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1) (2007).  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, 
Note (2) (2007).

Superficial scars (not associated with underlying soft tissue 
damage) other than on the head, face, or neck, that do not 
cause limited motion may be assigned a 10 percent rating for 
area or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).

Under the revised criteria for Diagnostic Code 7803, 
superficial, unstable scars warrant a 10 percent evaluation.  
An unstable scar is one where, for any reason, there is 
frequent loss of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2004).

Under the revised criteria for Diagnostic Code 7804, 
superficial scars, painful on examination, warrant a 10 
percent disability rating.  A superficial scar is not one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2007).

Under the revised criteria for Diagnostic Code 7805, the 
criteria are essentially the same as the former criteria for 
Diagnostic Code 7805 as scars may be rated on the limitation 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2007).

The revised criteria for Diagnostic Code 7806 provides that a 
noncompensable evaluation will be assigned if dermatitis or 
eczema involves less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected and no more 
than topical therapy was required during the past 12-month 
period.  A 10 percent evaluation will be assigned where at 
least 5 percent, but less than 20 percent of the entire body 
or at least 5 percent, but less than 20 percent of exposed 
areas are affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation is 
assigned for 20 to 40 percent of the entire body, or 20 to 40 
percent of exposed areas affected, or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not constantly 
during the past 12-month period.  A 60 percent rating is 
assigned for dermatitis or eczema covering more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12- month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2007).

A compensable rating for the veteran's benign nevi of the 
back and shoulders is not warranted under the new criteria.  
Given that the veteran is only service-connected for benign 
nevi of the back and shoulders, Diagnostic Code 7800 
regarding disfigurement of the head, face, or neck is not 
applicable.  In addition, a compensable rating is not 
warranted under the revised criteria for Diagnostic Code 7801 
because there is no indication that the veteran's benign nevi 
of the back and shoulders are deep or cause limited motion 
and affect an area exceeding six square inches.  
Additionally, a compensable rating is not warranted under the 
revised criteria for Diagnostic Code 7805 because there is no 
indication that the veteran's benign nevi of the back and 
shoulders cause limited function of the back or shoulders.  
In the veteran's August 2004 VA examination, the examiner 
noted that there were lesions located on the veteran's 
service-connected back and nonservice-connected abdomen, 
chest, neck, arms, face, hands, and feet, bilaterally, of 
less than six square inches.  Thus, there is no evidence of 
record specifically showing that the veteran's service-
connected benign nevi of the back and shoulders affect an 
area exceeding six square inches.  In the August 2004 VA 
examination, the examiner also noted that there was no 
limitation of motion.  Therefore, a compensable rating under 
either Diagnostic Code 7801 or Diagnostic Code 7805 is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7805 
(2007).   

Moreover, a compensable rating is not warranted under the new 
criteria for Diagnostic Code 7802 as there is no indication 
that the veteran's benign nevi of the back and shoulders are 
of an area or areas of 144 square inches or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  In the 
veteran's April 2006 VA examination, the examiner noted that 
there were no scars on the veteran's body greater than five 
or more inches or wider than 1/4 inch.  The veteran is also not 
entitled to a compensable rating for his benign nevi of the 
back and shoulders under the revised criteria for Diagnostic 
Code 7803 and 7804 as there is no indication that he has 
superficial scars that are unstable or painful on 
examination.  

The Board further notes that there is no basis for a 
compensable evaluation under the new rating criteria for 
Diagnostic Code 7806.  In this regard, the Board observes 
that there is no evidence of record showing that the 
veteran's benign nevi of the back and shoulders involve 5 to 
20 percent of either his entire body or exposed areas.  In 
the veteran's August 2004 VA examination, regarding lesions 
of both the veteran's service-connected back and his 
nonservice-connected abdomen, chest, neck, arms, face, hands, 
and feet, bilaterally, the examiner stated that the skin 
lesion coverage of the exposed area was two percent and the 
skin lesion coverage relative to the whole body was one 
percent.  There is no evidence of record showing that the 
veteran has undergone intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks in the past year or during 
any one-year period.  In the August 2004 VA examination, the 
veteran stated that he had not received any treatment for his 
skin condition over the past 12 months.  In addition, in the 
veteran's April 2006 VA examination, the veteran noted that 
he did not use any creams or ointments.  Accordingly, a 
compensable rating under the revised criteria for Diagnostic 
Code 7806 is not warranted.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2007).   

In light of the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating for benign nevi of the back and 
shoulders.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply; 
therefore, the claim for a compensable rating must be denied.  
38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       


ORDER

Assignment of an initial or staged compensable rating for 
service-connected benign nevi of the back and shoulders is 
denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


